United States Securities and Exchange Commission Washington, D.C.20549 Form 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: Commission File number:333-148425 Structural Enhancement Technologies Corp. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 11-3460949 (IRS Employer Identification No.) 50 Grand Avenue Deer Park, NY11729 (Address of Principal executive offices) (Zip Code) Registrant’s telephone number: (631) 560-4108 Securities registered under Section 12(b) of the “Exchange Act” Common Share, Par Value, $.0001 (Title of each Class) Securities registeredpursuant toSection 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. oYesxNo Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrants’ knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. xYesoNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The aggregate market value of the voting stock held by non-affiliates of the Registrant was approximately $2,035,876.48 as of April 15, 2010, based on a market price of $.016 per share.For purposes of the foregoing computation, all executive officers, Directors and 5% beneficial owners of the registrant are deemed to be affiliates.Such determination should not be deemed to be an admission that such executive officers, Directors or 5% beneficial owners are, in fact, affiliates of the Registrant. Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. The number of shares of Common Stock outstanding, as of April 15, 2010 was:271,581,572 DOCUMENTS INCORPORATED BY REFERENCE None Structural Enhancement Technologies Corp. ANNUAL REPORT ON FORM 10-K For Fiscal Year Ended December 31, 2009 INDEX PART I Page No ITEM 1.
